DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “modules” and “submodules” recited in Claims 10-13.  Structural support is disclosed in the instant Specification at least at Page 9 – “The “module” and the“submodule” are computer software module.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical algorithm for establishing cutting parameters based on precipitate formation properties of a workpiece. This judicial exception is not integrated into a practical application because the cutting parameters are never recited as being used to improve any particular process (Please note that no actual “cutting” is recited as being performed). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system of Claims 10-13 amount to the recitation of a general purpose computer program for performing the mathematical algorithm; and the recitation of the heating of the workpiece and the scanning electron microscope and energy spectrometer for evaluating the precipitate formation in Claims 2 and 11 amount to the recitation of a well-understood, routine, and conventional for evaluating precipitation formation in a material (see the discussion of those limitations with regards to Shyam, below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyam et al. (US 20170335437 A1)[hereinafter “Shyam”] and Secotools, NEW TOOLS AND STRATEGIES TAKE ON ISO S MATERIALS, 9.2017 [hereinafter “Secotools”].
Regarding Claims 1 and 10, Shyam discloses a system/method, comprising:
determining types of precipitates of machined materials, and establishing a Lifshitz-Slyozov-Wagner (LSW) model of each precipitate, the LSW model representing a relationship between sizes of the precipitates, a heating temperature and heating time [Paragraphs [0069]-[0072]]; and
determining a temperature range corresponding to each precipitate according to the LSW model to obtain a comprehensive temperature range [Paragraph [0071] – “Precipitate growth and coarsening on the coherent surfaces is through a ledge mechanism in this alloy and a key characteristic of type B alloys is a “freezing” of the coarsening of the precipitates over an extended temperature range.”].
Shyam fails to disclose the method is for optimal control of ultra-precision cutting and includes: establishing a relation model between cutting parameters and a cutting temperature according to the LSW model; and optimizing the cutting parameters according to the comprehensive temperature range and the relation model, so that the cutting temperature is beyond the comprehensive temperature range to inhibit the generation of the precipitates.
However, Secotools discloses performing a cutting process in a manner which minimizes the effects of surface deformation based on a consideration of the effect the cutting process will have in causing strain and precipitate hardening in the workpiece [Page 2 – “Sharp-edged cutting tools are generally considered to be weak, but one way to control build up of tool temperatures is to use sharp cutting tools that cut the material more than deforming it, thereby generating less heat. … Tendencies toward strain and precipitation hardening also complicate the machining of HRSA. In strain hardening, material in the cutting zone becomes harder when subjected to the stress and high temperatures of the cutting process. Nickel- and titanium-based alloys exhibit greater strain hardening tendencies than steel. In precipitation hardening, hard spots form in a workpiece material when high temperatures activate an alloying element that was otherwise at rest. With either tendency, the structure of the material may change significantly after only one pass of a cutting tool, and a second pass will have to cut through a much harder surface. A solution is to minimize the number of passes. Instead of removing 10 mm of material with two 5-mm-deep cutting passes, for example, it would be better to use one pass at 10 mm depth-of-cut. … This approach also requires rethinking the finishing process, which traditionally involves multiple passes at small depths-of-cut and light feed rates. Instead, machinists should look for possibilities to increase the parameters as much as possible. Doing so can improve tool life as well as surface finish.”].  It would have been obvious to set the parameters for a cutting process based on the knowledge determined from the precipitate formation analysis of Shyam when performing precision cutting in order to produce an improved surface finish in the cutting workpiece.

Regarding Claims 2 and 11, Shyam discloses that the determining types of precipitates of machined materials, and establishing an LSW model of each precipitate, comprises:
heating the machined materials [Paragraph [0069] – “These results identify and explain a new mechanism by which the metastable disk shaped θ′ phase can remain stable up to >350° C., (such that the θ′.fwdarw.θ transition is suppressed) a much higher temperature than previously reported for Al—Cu alloys. The stability of the metastable θ′ phase to elevated temperature in type B alloys is demonstrated by comparing the Synchrotron X-ray diffraction profiles of as-aged and 300° C. preconditioned specimens for several alloys in FIG. 13A.”Paragraph [0070] – “The mechanism for exceptional elevated temperature stability of type B alloys is related to microsegregation of a favorable combination of elements in and around specific interfaces of the strengthening precipitates, as shown experimentally and with first principles calculations in FIGS. 7A, 7B, and 8-10, respectively.”Paragraph [0072] – “In some embodiments, it is noted that in terms of their ability to stabilize the θ′ precipitate up to a certain temperature, the alloying elements and combinations thereof can be selected using a hierarchy scheme, which is determined by the temperature at which sustained exposure leads to a rapid drop in hardness such that Al—Cu (<200° C.)<Si addition ˜Zr addition (200-250° C.)<Mn addition (250-300° C.)<Mn+Zr addition (>350° C.). Such results further indicate that a continuum may exist in the ability of desirable elements and their combinations to stabilize the metastable θ′ to a specific temperature. This continuum creates the possibility that newer alloys can be designed that will stabilize the metastable θ′ precipitate all the way up to the θ solvus temperature (˜420° C. for Al-5Cu in FIG. 13B).”], and adopting a scanning electron microscope and an energy spectrometer to obtain types of precipitates at different heating temperatures [Paragraph [0048] – “In some embodiments, the amount of each component present in the alloy can vary based on the portion of the casting analyzed with, for example, inductively coupled plasma optical emission spectrometry and inductively coupled plasma mass spectrometry.”Paragraph [0051] – “The structural characteristics of the aluminum alloys disclosed herein can be evaluated by determining the presence of coarse but high aspect ratio strengthening precipitates of the disclosed alloys using, for example, TEM analysis, HRTEM analysis, SEM analysis, or a combination thereof. In yet additional embodiments, a composition can be evaluated using inductively coupled plasma mass spectrometry to determine the amount and identity of the compositional components present in a constructed alloy-containing product.”]; and
obtaining sizes of the precipitates corresponding to different heating temperatures and different heating time by adopting the scanning electron microscope and the energy spectrometer for each precipitate and establishing the LSW model of each precipitate [Paragraph [0070] – “While factors, such as large and separated θ′ precipitates with slow diffusing elements partitioned in the θ′ precipitate can help improve the coarsening resistance, they cannot by themselves explain the extreme coarsening resistance of type B alloys at temperatures >250° C., since type A alloy precipitates reach the size scale of type B alloy precipitates but they continue coarsening as evidenced in FIG. 11. Continued coarsening/thickening of θ′ precipitates leads to the nucleation of the equilibrium θ phase possible on the θ′ precipitate (FIG. 11 and FIG. 14); the equilibrium θ phase has high energy interfaces due to its complex crystal structure and the appearance of this phase accelerates the coarsening rate of type A alloys.”Paragraph [0020] – “FIGS. 14A-14F are HRTEM images of an alloy composition embodiment showing the evolution of the microstructure of the composition; FIG. 14A shows the Q Phase at 190° C. after 5 hours; FIG. 14B shows an embodiment after a 5 hour treatment at 190° C.; FIG. 14C shows a Q Phase of θ′ after 16 hours at 190° C.; FIG. 14D shows an image of θ′ after 16 hours at 190° C.; FIG. 14E shows an image of θ′ after 200 hours at 300° C.; and FIG. 14F shows an image of θ after 200 hours at 300° C.”].

Regarding Claims 3 and 12, Shyam discloses that the determining a temperature range corresponding to each precipitate according to the LSW model to obtain a comprehensive temperature range comprises:
determining a temperature range corresponding to each precipitate according to the LSW model; the temperature range corresponding to the precipitate being a temperature range in which the size of the precipitate is greater than a default threshold [Paragraph [0053] – “As can be seen in FIGS. 1 and 2, once a minimum critical size is exceeded in the platelets during growth (a size which is targeted by design of both composition and heat treatment), the precipitates exhibit minimum coarsening.”Paragraph [0070] – “While factors, such as large and separated θ′ precipitates with slow diffusing elements partitioned in the θ′ precipitate can help improve the coarsening resistance, they cannot by themselves explain the extreme coarsening resistance of type B alloys at temperatures >250° C., since type A alloy precipitates reach the size scale of type B alloy precipitates but they continue coarsening as evidenced in FIG. 11. Continued coarsening/thickening of θ′ precipitates leads to the nucleation of the equilibrium θ phase possible on the θ′ precipitate (FIG. 11 and FIG. 14); the equilibrium θ phase has high energy interfaces due to its complex crystal structure and the appearance of this phase accelerates the coarsening rate of type A alloys.”].
Shyam fails to disclose combining the temperature range corresponding to each precipitate to obtain a comprehensive temperature range.  However, Secotools teaches controlling a cutting process so as to prevent causing “hard spots” caused by precipitate hardening [Page 2 – “In precipitation hardening, hard spots form in a workpiece material when high temperatures activate an alloying element that was otherwise at rest. With either tendency, the structure of the material may change significantly after only one pass of a cutting tool, and a second pass will have to cut through a much harder surface.”].  As such, it would have been obvious to control the cutting process in order to prevent the formation of precipitate “hard spots” for different precipitates by setting up a comprehensive temperature range that would prevent their formation for their respective temperatures.

Regarding Claims 4 and 13, Shyam discloses that the establishing a relation model between cutting parameters and a cutting temperature according to the LSW model comprises:
	acquiring sizes of strengthening phases corresponding to different cutting parameters by using the energy spectrometer [Paragraph [0048] – “In some embodiments, the amount of each component present in the alloy can vary based on the portion of the casting analyzed with, for example, inductively coupled plasma optical emission spectrometry and inductively coupled plasma mass spectrometry.”Paragraph [0051] – “The structural characteristics of the aluminum alloys disclosed herein can be evaluated by determining the presence of coarse but high aspect ratio strengthening precipitates of the disclosed alloys using, for example, TEM analysis, HRTEM analysis, SEM analysis, or a combination thereof. In yet additional embodiments, a composition can be evaluated using inductively coupled plasma mass spectrometry to determine the amount and identity of the compositional components present in a constructed alloy-containing product.”]; but fails to disclose:
establishing a cutting time prediction model;
determining a cutting time corresponding to different cutting parameters according to the cutting time prediction model;
establishing a relation diagram of the sizes of the strengthening phases of the machined materials, the cutting parameters and the cutting time according to the cutting parameters, the sizes of the strengthening phases corresponding to the cutting parameters and the cutting time corresponding to the cutting parameters; and
establishing a relation model between the cutting parameters and a cutting temperature according to the LSW model and the relation diagram.
	However, Secotools discloses performing a cutting process in a manner which minimizes the effects of surface deformation based on a consideration of the effect the cutting process will have in causing strain and precipitate hardening in the workpiece [Page 2 – “Sharp-edged cutting tools are generally considered to be weak, but one way to control build up of tool temperatures is to use sharp cutting tools that cut the material more than deforming it, thereby generating less heat. … Tendencies toward strain and precipitation hardening also complicate the machining of HRSA. In strain hardening, material in the cutting zone becomes harder when subjected to the stress and high temperatures of the cutting process. Nickel- and titanium-based alloys exhibit greater strain hardening tendencies than steel. In precipitation hardening, hard spots form in a workpiece material when high temperatures activate an alloying element that was otherwise at rest. With either tendency, the structure of the material may change significantly after only one pass of a cutting tool, and a second pass will have to cut through a much harder surface. A solution is to minimize the number of passes. Instead of removing 10 mm of material with two 5-mm-deep cutting passes, for example, it would be better to use one pass at 10 mm depth-of-cut. … This approach also requires rethinking the finishing process, which traditionally involves multiple passes at small depths-of-cut and light feed rates. Instead, machinists should look for possibilities to increase the parameters as much as possible. Doing so can improve tool life as well as surface finish.”].  It would have been obvious to modify the parameters for a cutting process (cutting time, cutting temperature) based on the knowledge determined from the precipitate formation analysis of Shyam (including the information derived regarding the strengthening phases for precipitate formation) when performing precision cutting in order to produce an improved surface finish in the cutting workpiece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180327890 A1 – ALUMINUM ALLOY COMPOSITIONS AND METHODS OF MAKING AND USING THE SAME
US 20060278308 A1 – METHOD OF CONSOLIDATING PRECIPITATION-HARDENABLE ALLOYS TO FORM CONSOLIDATED ARTICLES WITH ULTRA-FINE GRAIN MICROSTRUCTURES
US 6348110 B1 – Methods Of Manufacturing Rotary Drill Bits
US 5377116 A – Method And System For Designing A Cutting Tool

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865